MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                               FILED
court except for the purpose of establishing
                                                                                    Nov 20 2020, 7:56 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                                       CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEES
Kevin E. Werner                                         Alfredo Estrada
Crown Point, Indiana                                    Burke Costanza & Carberry LLP
                                                        Merrillville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Alan Pahl,                                              November 20, 2020
Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                        20A-PL-1107
        v.                                              Appeal from the Lake Superior
                                                        Court
Lake County Plan Commission,                            The Honorable Stephen Scheele,
Katherine J. McIntosh, William                          Judge
L. Corns, Teresa Corns, Joseph                          Trial Court Cause No.
Vicari, Jason Zimmer, and Jill                          45D05-1909-PL-553
Zimmer
Appellees-Defendants.



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PL-01107| November 20, 2020     Page 1 of 4
                                          Case Summary
[1]   On September 13, 2019, Alan Pahl filed a complaint for declaratory relief,

      naming the Lake County Plan Commission (“Plan Commission”) among other

      interested individuals as defendants. Pahl requested that the court declare the

      subdivision, of which his parcel is a part, void for lack of a proper drainage

      plan. The Appellees argued both below and on appeal that Pahl’s lawsuit

      should be dismissed because he did not exhaust his administrative remedies.

      The trial court agreed and dismissed Pahl’s claims with prejudice. Pahl filed a

      motion to correct error, which the trial court subsequently denied. Pahl claims

      that the trial court abused its discretion in denying his motion to correct error.

      Because we disagree, we affirm.



                            Facts and Procedural History
[2]   Pahl’s property is one lot within a five-lot plat located on Austin Street, in

      Lowell. Pahl’s lot, along with the other four lots, are geographically located in

      the subdivision commonly referred to as Westerhoff Acres. Westerhoff Acres

      has been zoned as R-1 single-family residence since it was established in 1995.

      Prior to the tract’s rezoning and subdivision in 1995, it was zoned for

      agricultural use. The Pahls purchased their lot in 2006. For the first few years

      of their ownership, Mrs. Pahl raised animals on the property, including ducks,

      alpacas, chickens, rabbits, and miniature horses.




      Court of Appeals of Indiana | Memorandum Decision 20A-PL-01107| November 20, 2020   Page 2 of 4
[3]   Eventually, a neighbor complained about the animals. In October of 2009,

      Pahl received a letter from the Plan Commission informing them that they were

      in violation of county subdivision ordinances. Over the next few years, the

      Pahls pursued various legal claims, presumably in order to legally keep their

      desired animals on their property; however, none were successful.


[4]   The case at bar began on September 13, 2019, when Pahl filed a complaint for

      declaratory relief, pleading that because the trial court declared that there was

      never a proper drainage plan established for Westerhoff Acres, the Plan

      Commission’s recommendation for the approval of the subdivision was voided.

      The trial court dismissed Pahl’s case with prejudice, and later denied Pahl’s

      motion to correct error.



                                Discussion and Decision
[5]   A review of a trial court’s ruling on a motion to correct error is reviewed for an

      abuse of discretion. Hawkins v. Cannon, 826 N.E.2d 658, 661 (Ind. Ct. app. 2005),

      trans denied. An abuse of discretion occurs if the trial court’s decision was

      against the logic and effect of the facts and circumstances before the trial court

      or if the trial court misapplied the law. Supervised Estate of Williamson v.

      Williamson, 798 N.E.2d 238, 241 (Ind. Ct. App 2003). Moreover, an abuse of

      discretion will be found only when the trial court’s judgment is clearly

      erroneous. Sanders v. Sanders, 2015 N.E.3d 1102, 1106 (Ind. Ct. App. 2018).




      Court of Appeals of Indiana | Memorandum Decision 20A-PL-01107| November 20, 2020   Page 3 of 4
[6]   “It is well-established that, if an administrative remedy is available, it must be

      pursued before a claimant is allowed access to the courts.” Town Council of New

      Harmony v. Parker, 726 N.E.2d 1217, 1224 (Ind. 2000). Indiana Code section

      36-7-4-711 states that “[t]he plan commission (or plat committee acting on its

      behalf) . . . has exclusive control over the vacation of plats or parts of plats[,]”

      and the statute makes no exceptions for this procedure due to the lack or

      deficiency of a drainage plan. Moreover, a failure to exhaust administrative

      remedies creates a defect in subject matter jurisdiction of the trial court. D.A.Y.

      Inv. LLC v. Lake C132., 106 N.E.3d 500, 506 (Ind. Ct. App. 2018). Because Pahl

      failed to exhaust his administrative remedies, i.e., to bring his claim before the

      Plan Commission before filing suit in the trial court, the trial court did not have

      subject matter jurisdiction over the matter and, as such, the trial court was

      bound to dismiss the case.


[7]   The judgment of the trial court is affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-PL-01107| November 20, 2020   Page 4 of 4